DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,940,780. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of U.S. Patent No. 10,940,780 read on the instant application as recited in claims 1-20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-12, and 14-19 are rejected under 35 U.S.C. 102(a) as being anticipated by Arnold (U.S. 8,353,534).
Regarding claims 1-7, and 16-19, Arnold discloses a personal utility vehicle comprising: a chassis (16) having a motive source, a steering mechanism, and a plurality of wheels (see fig. 1); a seat (rear seat) having a pivotable seat bottom (42, 88, 90) and a fixed seat back (92, 94) connected to the chassis (16), wherein the pivotable seat bottom (42, 88, 90) is pivotable with respect to the fixed seat back (92, 94), from a first position (fig. 7) in which the pivotable seat bottom (42, 88, 90) cooperates with the fixed seat back (92, 94) to define a seating area, to a second position (fig. 6) in which the pivotable seat bottom (42, 88, 90)  defines one wall of a cargo bay and the seat back (92, 94)defines an opposing wall of the cargo bay, wherein the pivotable seat bottom includes a seat cushion (88, 90) on a first side and an impact resistant material (42) on a second side, the first side (88, 90) being exposed when the pivotable seat bottom is in the first position and the second side defining an interior wall (42) of the cargo bay when the pivotable seat bottom is in the second position, wherein the fixed seat back (92, 94) includes a seat cushion (92, 94) that is exposed when the when the pivotable seat bottom is in the first position (see fig. 7) and the second position (see fig. 6), so that the seat cushion defines the seating area when the pivotable seat bottom is in the first position and an interior wall of the cargo bay when the pivotable seat bottom is in the second position (see fig. 7), further comprising: first and second side restraints (64, 66) that extend between the seat back and the seat bottom along opposing sides of the cargo bay when the pivotable seat bottom is in the second position, wherein the pivotable seat bottom (42, 88, 90) is removably securable in the first position, the second position, or both; a support rail (a back frame that is attached to a seat back of the front seat 18, 20) connected to the chassis (16), wherein when the pivotable seat bottom (42, 88, 90) is in the first position, the fixed seat back (92, 94) is positioned proximate one edge of the pivotable seat bottom and the support rail (a back frame that is attached to a seat back of the front seat 18, 20) is positioned proximate an opposite edge of the pivotable seat bottom (see fig. 7), so that the pivotable seat bottom pivots towards the support rail when moving from the first position to the second position (see fig. 6), wherein the pivotable seat bottom (88, 90) is removably securable to the support rail when in the second position to secure the pivotable seat bottom in the second position; wherein the side restraints (64, 66) comprise defined by a rail member structured to form at least partial barriers at the first and second sides of the cargo bay (see fig. 3); wherein the second position is substantially vertical (see fig. 3), wherein the seat back (88, 90) need not move to convert the seat to a cargo bay. 
Regarding claims 9-12, and 14-15, Arnold discloses a utility vehicle comprising: a pivotable seat (rear seat) connected by a hinge (74, 76) to a fixed platform (56), the seat configured to pivot between a first position (see fig. 6) and a second position (see fig. 7), the first position defining a standard seat location and a second position defining a first wall of a cargo bay (see fig. 3); a seat back (92, 94) configured to form a second wall of a cargo bay when the pivotable seat is in the second position; and first and second opposing side walls (64, 66) positioned on either side of the pivotable seat, the side walls configured to form side barriers for the cargo bay when the pivotable seat is in the second position (see fig. 3), wherein the pivotable seat includes a seat cushion (88, 90) on a first side and an impact resistant material (42) on a second side, wherein the platform (56) includes an outer surface made from impact resistant material; a support rail (a back frame that is attached to a seat back of the front seat 18, 20) connected to the platform (56), wherein the pivotable seat is removably securable to the support rail (a back frame that is attached to a seat back of the front seat 18, 20) when in the second position to secure the pivotable seat in the second position, wherein the first and second opposing side walls are each defined by a rail member having an open interior region (see fig.3); wherein the seat back (92, 94) remains in the same position to define the standard seat location and the cargo bay.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen J Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOAN C TO/Primary Examiner, Art Unit 3614  
September 24, 2022